IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BLUE HAVEN POOLS,                      : No. 443 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
SKIPPACK BUILDING CORPORATION,         :
AND BS TRUST, EB TRUST, JE TRUST       :
AND SJ TRUST, GARNISHEES,              :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.